     Case 2:20-cv-05814-SVW-JPR Document 10 Filed 08/31/20 Page 1 of 1 Page ID #:38



 1

 2
                                                                                      JS-6
 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10

11

12    Shamar Jackson,                                 Case No.: 2:20-cv-05814-SVW-JPR
13                   Plaintiff,                       Hon. Stephen V. Wilson
14        v.                                          ORDER FOR DISMISSAL WITH
                                                      PREJUDICE
15    Betty J. Lukowicz, an Individual; and
      Does 1-10,
16                Defendants.                         Action Filed: June 29, 2020
                                                      Trial Date:   Not on Calendar
17

18

19
20             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21    it, and being fully advised finds as follows:
22             IT IS ORDERED THAT:

23             Plaintiff Shamar Jackson’s (“Plaintiff”) action against Defendant Betty J.
24    Lukowicz, (“Defendants”) is dismissed with prejudice. Each party will be responsible for
25    their own fees and costs.
26    Dated:      August 31, 2020
                                                            Hon. Stephen V. Wilson
27                                                          United States District Judge
                                                            Central District of California
28
                                                1
                          [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
